Appeal from a decision of the Workers’ Compensation Board, filed October 31, 1979, which disallowed a claim for compensation *733under the Volunteer Fireman’s Benefit Law. Claimant was a volunteer fireman who injured his right arm and pelvis on August 25, 1978 when he fell from a roof while trying to retrieve a ball. At the time of his accident, claimant was attending an annual swim for all of the companies of the Village of Hastings-on-Hudson Fire Department. The board disallowed claimant’s claim on the basis that the injury did not occur in the line of firemanic duties. The board’s decision must be affirmed. Volunteer firemen are ineligible for benefits covering injuries sustained during recreational or social activities involving their fire company or department (Volunteer Fireman’s Benefit Law, § 5, subd 2, par b). The function which claimant was attending v/hen he was injured, although sponsored by the village fire department, was purely social in nature and designed to boost department morale. No firemanic training of any sort took place and attendance was voluntary. Accordingly, there is substantial evidence in the record to support the board’s decision. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.